       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 1 of 39




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                            MDL NO. 2724
 PRICING ANTITRUST LITIGATION                              16-MD-2724

                                                           HON. CYNTHIA M. RUFE
 IN RE: DOXYCYCLINE CASES
                                                           LEAD CASE: 16-DX-27240
 THIS DOCUMENT RELATES TO:                                 DIRECT CASE: 16-DX-27241

 ALL DOXYCYCLINE DIRECT PURCHASER
 ACTIONS


 AHOLD USA, INC. et al., on behalf of
 themselves and all others similarly situated,

                                Plaintiffs,

 v.

 ACTAVIS HOLDCO U.S., INC. et al.,

                                Defendants.


      DEFENDANT PAR PHARMACEUTICAL, INC.’S ANSWER AND DEFENSES

       Defendant Par Pharmaceutical, Inc. (“Par”) states the following as its Answer and

Defenses to the Consolidated Direct Purchaser Class Action Complaint (“Complaint”). Any

allegation in the Complaint not explicitly responded to in this Answer, including any allegations

made in the Complaint’s headings or sub-headings, is hereby denied.

                                              ANSWER

I.     Introduction

       1.      Par admits that Plaintiffs purport to bring this action against Defendants on behalf

of themselves and “all others similarly situated,” but Par denies that this action meets the
        Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 2 of 39




prerequisites for a class action under Federal Rule of Civil Procedure 23. Par further denies that

Plaintiffs are entitled to any relief from Par.

        2.      Par denies the allegations in Paragraph 2.

        3.      Par admits that this is a civil action seeking treble damages, but denies that Par

has engaged in any of the alleged unlawful conduct, denies that it violated the Sherman Act, and

denies the remaining allegations in Paragraph 3.

        4.      Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 4, and, on that basis, denies them.

        5.      Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in the first sentence of Paragraph 5, and, on that basis, denies them. Par admits

the allegations in the second sentence of Paragraph 5.

        6.      Par admits that doxycycline has been available in the United States for many

years. Par admits that doxycycline hyclate is available in capsule or tablet form and in different

formulations, like regular release and delayed release. Par admits only that the allegations in

Footnote 3 to Paragraph 6 purport to summarize the package inserts for doxycycline hyclate

regular release (“doxycycline RR”) and doxycycline hyclate delayed release (“doxycycline

DR”), the contents of which speak for themselves. Par denies the remaining allegations in

Paragraph 6.

        7.      Par admits only that the third sentence of Paragraph 7 purports to quote from a

publication by the United States Government Accountability Office, the content of which speaks

for itself. Par denies the remaining allegations in Paragraph 7.

        8.      Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 8, and, on that basis, denies them.




                                                   2
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 3 of 39




       9.      Par denies the allegations in Paragraph 9.

       10.     Par admits that certain federal and state regulators have conducted inquiries into

the pricing of certain generic pharmaceuticals, and that some of those inquiries have related to

doxycycline. Par admits that the DOJ has empaneled a grand jury in this District, which has

issued subpoenas related to the pricing of generic pharmaceuticals, and that Par has received one

such subpoena. Par admits that the DOJ investigation has resulted in certain criminal guilty

pleas. Par lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in the first, second, and third sentences of Paragraph 10, and, on that basis,

denies them. Par denies the remaining allegations in Paragraph 10 and denies any insinuation

that it has engaged in price-fixing or anti-competitive conduct.

       11.     Par admits only that Paragraph 11 purports to summarize a letter and a press

release by the National Community Pharmacists Association, the contents of which speak for

themselves. Par lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in Paragraph 11, and, on that basis, denies them.

       12.     Par admits only that Paragraph 12 purports to summarize charging documents

filed by DOJ against Jeffrey Glazer and Jason Malek, the contents of which speak for

themselves.

       13.     Par admits only that Paragraph 13 purports to summarize and quote from a

transcript of a plea hearing, the content of which speaks for itself.

       14.      Par admits only that Paragraph 14 purports to summarize a transcript of a plea

hearing, the content of which speaks for itself. Par lacks sufficient knowledge or information to

form a belief as to the truth of the remaining allegations in Paragraph 14, and, on that basis,

denies them.




                                                  3
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 4 of 39




       15.     Par admits that DOJ has stated that its investigation overlaps with at least some of

the drugs at issue in MDL 2724, including doxycycline hyclate. Par admits only that the

remaining allegations in Paragraph 15 purport to summarize and quote from DOJ’s Motion to

Stay Discovery, the content of which speaks for itself.

       16.     Par admits that 20 state attorneys general led by the State of Connecticut sued

Aurobindo, Citron, Heritage, Teva, Mayne, and Mylan soon after the DOJ filed criminal charges,

and that their complaint alleged bid-rigging, price-fixing and market and customer allocation in

connection with their sale of doxycycline DR and generic glyburide in the United States. Par

admits the allegations in the second sentence of Paragraph 16. Par lacks sufficient knowledge or

information to form a belief as to the truth of the allegation in the third sentence of Paragraph 16,

and, on that basis, denies it. Par admits only that the fourth sentence of Paragraph 16 purports to

quote from an online article, the content of which speaks for itself. Par admits the allegations in

the fifth sentence of Paragraph 16. Par denies the remaining allegations in Paragraph 16.

       17.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in the first sentence of Paragraph 17 and, on that basis, denies them. Par admits

only that the second sentence of Paragraph 17 purports to quote from a Pfizer, Inc. SEC filing,

the content of which speaks for itself.

       18.     Par denies the allegations in Paragraph 18.

       19.     Par admits that Plaintiffs purport to seek damages but denies that Par violated the

Sherman Act, denies that Plaintiffs or any purported class are entitled to any damages, and

denies the remaining allegations in Paragraph 19.

II.    Jurisdiction and Venue

       20.     The allegations in Paragraph 20 contain legal conclusions or arguments that

require no response. To the extent that any response is required, Par denies the allegations.


                                                  4
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 5 of 39




       21.       With regard to Plaintiffs’ use of the term “Class Period,” Par denies that this

action meets the prerequisites for a class action under Federal Rule of Civil Procedure 23. 1 The

allegations in Paragraph 21 contain legal conclusions or arguments that require no response. To

the extent that any response is required, Par denies the allegations.

       22.       The allegations in Paragraph 22 contain legal conclusions or arguments that

require no response. To the extent that any response is required, Par denies the allegations.

       23.       The allegations in Paragraph 23 contain legal conclusions or arguments that

require no response. To the extent that any response is required, Par denies the allegations and

denies that it was engaged in any alleged conspiracy.

III.   Parties

       24.       Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in the first sentence of Paragraph 24, and, on that basis, denies them. Par admits

that Ahold USA, Inc. purchased doxycycline RR directly from Par on one or more occasions in

or after November 2012. Par lacks sufficient knowledge or information to form a belief as to the

truth of the remaining allegations in the second sentence of Paragraph 24, and, on that basis,

denies them. Par denies the allegations in the third sentence of Paragraph 24.

       25.       Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in the first sentence of Paragraph 25, and, on that basis, denies them. Par denies

that Cesar Castillo, Inc. purchased doxycycline RR directly from Par in or after November 2012.

Par lacks sufficient knowledge or information to form a belief as to the truth of the remaining




1
 Par herein incorporates this denial in response to all other references to a “Class Period” in the
Complaint.



                                                   5
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 6 of 39




allegations in the second sentence of Paragraph 25, and, on that basis, denies them. Par denies

the allegations in the third sentence of Paragraph 25.

       26.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in the first sentence of Paragraph 26, and, on that basis, denies them. Par admits

that Frank W. Kerr Company purchased doxycycline RR directly from Par on one or more

occasions in or after November 2012. Par lacks sufficient knowledge or information to form a

belief as to the truth of the remaining allegations in the second sentence of Paragraph 26, and, on

that basis, denies them. Par denies the allegations in the third sentence of Paragraph 26.

       27.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in the first and sentences of Paragraph 27, and, on that basis, denies them. Par

denies that KPH Healthcare Services, Inc. purchased doxycycline RR directly from Par in or

after November 2012. Par lacks sufficient knowledge or information to form a belief as to the

truth of the remaining allegations in the third sentence of Paragraph 27, and, on that basis, denies

them. Par denies the allegations in the fourth sentence of Paragraph 27.

       28.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in the first sentence of Paragraph 28, and, on that basis, denies them. Par admits

that Rochester Drug Co-Operative, Inc. purchased doxycycline RR directly from Par on one or

more occasions in or after November 2012, but Par denies that such purchases were at artificially

and unlawfully inflated prices. Par lacks sufficient knowledge or information to form a belief as

to the truth of the remaining allegations in the second sentence of Paragraph 28, and, on that

basis, denies them. Par denies the allegations in the third sentence of Paragraph 28.

       29.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 29, and, on that basis, denies them.




                                                 6
        Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 7 of 39




        30.         Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 30, and, on that basis, denies them.

        31.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 31, and, on that basis, denies them.

        32.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 32, and, on that basis, denies them.

        33.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 33, and, on that basis, denies them.

        34.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 34, and, on that basis, denies them.

        35.     Par admits that Par Pharmaceutical, Inc. is an indirect subsidiary of Endo

International plc (“Endo”) and that in August 2014, Endo acquired DAVA Pharmaceuticals, Inc.

(n/k/a DAVA Pharmaceuticals, LLC) (“DAVA”). Par admits the allegations in the second

sentence of Paragraph 35. Par admits that Plaintiffs purport to refer to Par, Endo, and DAVA as

“Par” in their Complaint, but Par denies that Endo or DAVA are parties to this litigation, and

denies that any actions or knowledge of any one of these entities are attributable to any other

entity. Par denies the allegations in the third sentence of Paragraph 35. Par admits that it sold

doxycycline RR, but not doxycycline DR, to certain purchasers in this District at times in or after

November 2012. Par lacks sufficient knowledge or information about what is meant by

“throughout the United States” to form a belief as to the truth of that allegation, and, on that

basis, denies it.

        36.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 36, and, on that basis, denies them.




                                                    7
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 8 of 39




       37.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 37, and, on that basis, denies them.

       38.     Par denies the allegations in Paragraph 38.

       39.     Par denies that it has participated in any alleged conspiracy with any person, firm,

entity, or corporation, whether named or unnamed. Par lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegations in Paragraph 39, and, on

that basis, denies them.

       40.     Par denies that it has participated in any alleged conspiracy with any person, firm,

entity, or corporation, whether named or unnamed. Par lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegations in Paragraph 40, and, on

that basis, denies them.

       41.     Par denies that it has participated in any alleged conspiracy with any person, firm,

entity, or corporation, whether named or unnamed. Par lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegations in Paragraph 41, and, on

that basis, denies them.

       42.     Par denies that it has participated in, or authorized anyone to participate in, any

alleged conspiracy with any person, firm, entity, or corporation, whether named or unnamed.

Par also denies that its officers, managers, agents, employees, or representatives, while actively

engaged in the management, direction, or control of Par’s affairs, participated in or ordered

others to participate in any alleged conspiracy. Par lacks sufficient knowledge or information to

form a belief as to the truth of the remaining allegations in Paragraph 42, and, on that basis,

denies them.




                                                 8
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 9 of 39




       43.     Par denies that it has performed any alleged wrongful acts. Par also denies that its

directors, officers, managers, agents, employees, or representatives, while actively engaged in

the management, direction, or control of Par’s affairs, authorized, ordered, or did any alleged

wrongful acts. Par lacks sufficient knowledge or information to form a belief as to the truth of

the remaining allegations in Paragraph 43, and, on that basis, denies them.

IV.    Interstate Trade and Commerce

       44.     Par admits that it previously manufactured and supplied doxycycline RR in the

United States, but it denies that it currently does so. Par lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegations in Paragraph 44, and, on

that basis, denies them.

       45.     Par admits that doxycycline RR was previously produced by Par in the United

States, but it denies that Par or anyone on its behalf is currently producing doxycycline RR. Par

lacks sufficient knowledge or information to form a belief as to the truth of the remaining

allegations in Paragraph 45, and, on that basis, denies them.

       46.     The allegations in Paragraph 46 contain legal conclusions or arguments that

require no response. To the extent that any response is required, Par denies the allegations.

       47.     The allegations in Paragraph 47 contain legal conclusions that require no

response. To the extent that any response is required, Par denies the allegations. Par denies that

it has participated in any alleged conspiracy with any person, firm, entity, or corporation,

whether named or unnamed.

       48.     Par denies the allegations in Paragraph 48.

       49.     Par denies the allegations in Paragraph 49.

       50.     Par denies the allegations in Paragraph 50.




                                                 9
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 10 of 39




V.     Factual Allegations

       51.     Par admits only that the allegations in the second and third sentences of Paragraph

51 purport to summarize and quote from the FDA’s website, the content of which speaks for

itself. Par denies the remaining allegations in Paragraph 51.

       52.     Par admits only that the allegations in Paragraph 52 purport to characterize the

Hatch-Waxman Act and its legislative history, the content of which speaks for itself.

       53.     Par admits the allegations in Paragraph 53.

       54.     Par admits that all FDA-approved generic versions of a brand name drug are

equivalent to the same reference listed drug from a safety and efficacy standpoint. Par denies the

remaining allegations in Paragraph 54.

       55.     Par lacks sufficient knowledge or information about what is and is not “well

established in economic literature” to form a belief as to the truth of the allegations in the first

sentence of Paragraph 55, and, on that basis, denies them. Par denies the allegations in the

second, third, and fourth sentences in Paragraph 55. Par lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in the fifth sentence of Paragraph

55, and, on that basis, denies them.

       56.     Par lacks sufficient knowledge or information about aggregated, annual savings

attributable to generic drugs to form a belief as to the truth of that allegation in Paragraph 56,

and, on that basis, denies it. Par denies the remaining allegations in Paragraph 56.

       57.     Par admits only that the first sentence of Paragraph 57 purports to quote from a

Federal Trade Commission study, the content of which speaks for itself. Par denies the

remaining allegations in Paragraph 57.

       58.     Par lacks sufficient knowledge or information about what “usually” occurs to

form a belief as to the truth of the allegations in the first sentence of Paragraph 58, and, on that


                                                  10
        Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 11 of 39




basis, denies them. Par lacks sufficient knowledge or information to form a belief as to the truth

of the allegations in the second sentence of Paragraph 58, and, on that basis, denies them. Par

admits only that the third sentence of Paragraph 58 purports to summarize the findings of a study

conducted by the Generic Pharmaceutical Association, the content of which speaks for itself.

        59.     Par lacks sufficient knowledge or information about what “[o]rdinarily” occurs to

form a belief as to the truth of the allegations in the first sentence of Paragraph 59, and, on that

basis denies them. Par admits that prescription drug pricing for certain consumers is not

determined between the retailer and the consumer. Par admits that because certain consumers’

prescription drug purchases are reimbursed by health plans, pricing for those consumers’

prescription drugs may be determined by reimbursement agreements between prescription drug

payers and pharmacies. Par denies the remaining allegations in Paragraph 59.

        60.     Par lacks sufficient knowledge or information about what “typically” or

“generally” occurs to form a belief as to the truth of the allegations in the first, third, and fourth

sentences of Paragraph 60, and, on that basis, denies them. Par admits that WAC prices

represent a manufacturer’s reported list price. Par lacks sufficient knowledge or information to

form a belief as to the truth of the allegations in Footnote 17 to Paragraph 60, and, on that basis,

denies them. Par denies the remaining allegations in Paragraph 60.

        61.     Par admits the allegations in the first sentence of Paragraph 61. Par denies the

allegations in the second sentence of Paragraph 61. Par admits only that the second sentence of

Footnote 18 to Paragraph 61 purports to summarize the FDA’s website, the content of which

speaks for itself. Par lacks sufficient knowledge or information to form a belief as to the truth of

the remaining allegations in Paragraph 61 (including in the footnote), and, on that basis, denies

them.




                                                  11
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 12 of 39




       62.     Par admits that PBMs usually do not disclose publicly their MAC pricing or the

basis for their MAC pricing, but Par lacks sufficient knowledge or information about what “is

believed” to be the basis for MAC pricing to form a belief as to the truth of the remaining

allegations in the first sentence of Paragraph 62, and, on that basis, denies them. Par admits only

that the second sentence in Paragraph 62 purports to summarize an online publication by Express

Scripts, the content of which speaks for itself. Par lacks sufficient knowledge or information to

form a belief as to the truth of the remaining allegations in Paragraph 62, and, on that basis,

denies them.

       63.     Par admits that MAC pricing may not be transparent. Par admits that the

Academy of Managed Care Pharmacy has publicly stated that it opposes government regulation

of MAC pricing and any efforts to disclose MAC prices or the method of calculating them. Par

lacks sufficient knowledge or information to form a belief as to the truth of the remaining

allegations in Paragraph 63, and, on that basis, denies them.

       64.      Par denies the allegations in Paragraph 64.

       65.     Par admits only that the last sentence of Paragraph 65 purports to quote an online

publication by Express Scripts, the content of which speaks for itself. Par lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 65, and, on that basis, denies them.

       66.     Par denies the allegations in Paragraph 66.

       67.     Par admits that Glazer and Malek entered guilty pleas on January 9, 2017. Par

admits only that the remaining allegations in Paragraph 67 purport to quote from a transcript of

Glazer and Malek’s plea hearing, the content of which speaks for itself.




                                                 12
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 13 of 39




        68.     Par admits that the DOJ has empaneled a grand jury in this District, and that Par

has received a subpoena from that grand jury, but Par lacks sufficient knowledge or information

to form a belief as to the truth of the remaining allegations in Paragraph 68, and, on that basis,

denies them.

        69.     Par admits that the State AGs have filed a lawsuit involving glyburide and

doxycycline DR. Par admits only that the remaining allegations in Paragraph 69 purport to quote

from the State AGs’ complaint in that action, the content of which speaks for itself.

        70.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 70, and, on that basis, denies them.

        71.     Par admits that generic versions of doxycycline RR have been on the market for

years. The allegations in Paragraph 71 regarding alleged sales purport to summarize data

published by QuintilesIMS Inc., and therefore Par lacks sufficient knowledge or information to

form a belief as to the truth of those allegations, and, on that basis, denies them. Par lacks

sufficient knowledge or information to form a belief as to the truth of the allegations in the first

sentence of Footnote 29 to Paragraph 71, and, on that basis, denies them. Par admits only that

the remaining allegations in Footnote 29 purport to quote from and summarize the website of

IMS Health, the content of which speaks for itself. Par denies that it participated in a price-

fixing conspiracy and denies the remaining allegations in Paragraph 71.

        72.     Par denies the allegations in Paragraph 72.

        73.     Par lacks sufficient knowledge or information about what is meant by the phrase

“[a]t all times relevant for this lawsuit” to form a belief as to the truth of the allegations in the

first sentence of Paragraph 73, and, on that basis, denies them. Par denies the remaining

allegations in Paragraph 73.




                                                   13
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 14 of 39




       74.     The allegations in Paragraph 74 purport to summarize data published by

QuintilesIMS Inc., and therefore Par lacks sufficient knowledge or information to form a belief

as to the truth of those allegations, and, on that basis, denies them.

       75.     The allegations in Paragraph 75 purport to summarize data published by

QuintilesIMS Inc., and therefore Par lacks sufficient knowledge or information to form a belief

as to the truth of those allegations, and, on that basis, denies them.

       76.     Par denies that it engaged in any alleged price-fixing conspiracy. Par lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

in Paragraph 76, and, on that basis, denies them.

       77.     The allegations in the charts shown in Paragraph 77 purport to summarize data

published by QuintilesIMS Inc., and therefore Par lacks sufficient knowledge or information to

form a belief as to the truth of those allegations, and, on that basis, denies them. Par denies the

remaining allegations in Paragraph 77.

       78.     The allegations in Paragraph 78 purport to summarize data published by

QuintilesIMS Inc., and therefore Par lacks sufficient knowledge or information to form a belief

as to the truth of those allegations, and, on that basis, denies them.

       79.     The allegations in Paragraph 79 purport to summarize data published by

QuintilesIMS Inc., and therefore Par lacks sufficient knowledge or information to form a belief

as to the truth of those allegations, and, on that basis, denies them.

       80.     Par denies that it engaged in any alleged conspiracy. The remaining allegations in

Paragraph 80 purport to summarize data published by QuintilesIMS Inc., and therefore Par lacks

sufficient knowledge or information to form a belief as to the truth of those allegations, and, on

that basis, denies them.




                                                  14
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 15 of 39




       81.     Par denies that it engaged in any alleged price-fixing conspiracy. Par lacks

sufficient knowledge or information about what is “unexpected[]” to form a belief as to the truth

of the remaining allegations in the first sentence of Paragraph 81, and, on that basis, denies them.

The remaining allegations in Paragraph 81 purport to summarize data published by QuintilesIMS

Inc., and therefore Par lacks sufficient knowledge or information to form a belief as to the truth

of those allegations, and, on that basis, denies them.

       82.     The allegations in Paragraph 82 purport to summarize data published by

QuintilesIMS Inc., and therefore Par lacks sufficient knowledge or information to form a belief

as to the truth of those allegations, and, on that basis, denies them.

       83.     The allegations in Paragraph 83 purport to summarize data published by

QuintilesIMS Inc., and therefore Par lacks sufficient knowledge or information to form a belief

as to the truth of those allegations, and, on that basis, denies them.

       84.     Par denies that it engaged in any alleged conspiracy. The remaining allegations in

Paragraph 84 purport to summarize data published by QuintilesIMS Inc., and therefore Par lacks

sufficient knowledge or information to form a belief as to the truth of those allegations, and, on

that basis, denies them.

       85.     Par denies that it engaged in any alleged price-fixing conspiracy. Par lacks

sufficient knowledge or information about what is “unexpected[]” to form a belief as to the truth

of the remaining allegations in the first sentence of Paragraph 85, and, on that basis, denies them.

The remaining allegations in Paragraph 85 purport to summarize data published by QuintilesIMS

Inc., and therefore Par lacks sufficient knowledge or information to form a belief as to the truth

of those allegations, and, on that basis, denies them.




                                                  15
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 16 of 39




       86.     The allegations in Paragraph 86 purport to summarize data published by

QuintilesIMS Inc., and therefore Par lacks sufficient knowledge or information to form a belief

as to the truth of those allegations, and, on that basis, denies them.

       87.     The allegations in Paragraph 87 purport to summarize data published by

QuintilesIMS Inc., and therefore Par lacks sufficient knowledge or information to form a belief

as to the truth of those allegations, and, on that basis, denies them.

       88.     Par denies that it engaged in any alleged conspiracy. The remaining allegations in

Paragraph 88 purport to summarize data published by QuintilesIMS Inc., and therefore Par lacks

sufficient knowledge or information to form a belief as to the truth of those allegations, and, on

that basis, denies them.

       89.     Par denies that it engaged in any alleged price-fixing conspiracy. Par lacks

sufficient knowledge or information about what is “unexpected[]” to form a belief as to the truth

of the remaining allegations in the first sentence of Paragraph 89, and, on that basis, denies them.

The remaining allegations in Paragraph 89 purport to summarize data published by QuintilesIMS

Inc., and therefore Par lacks sufficient knowledge or information to form a belief as to the truth

of those allegations, and, on that basis, denies them.

       90.     Par admits that it did not enter the doxycycline RR market until after November

2012. Par denies that it engaged in any alleged conspiracy and denies the remaining allegations

in Paragraph 90.

       91.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 91, and, on that basis, denies them.

       92.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 92, and, on that basis, denies them.




                                                  16
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 17 of 39




       93.     Par admits only that the first sentence of Paragraph 93 purports to summarize a

statute, the content of which speaks for itself. Par admits only that the second sentence of

Paragraph 94 purports to summarize the CDC’s website, the content of which speaks for itself.

Par lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

third sentence of Paragraph 93, and, on that basis, denies them. Par denies that it engaged in

price collusion and denies the remaining allegations in the fourth sentence of Paragraph 93.

       94.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 94, and, on that basis, denies them.

       95.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 95, and, on that basis, denies them.

       96.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 96, and, on that basis, denies them.

       97.     Par denies the first sentence of Paragraph 97 and denies that it engaged in

collusion. Par lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in Paragraph 97, and, on that basis, denies them.

       98.     Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 98, and, on that basis, denies them.

       99.     Par denies that DAVA entered into a supply and distribution agreement with

Chartwell Pharmaceuticals, LLC, but it admits the remaining allegations in the first sentence of

Paragraph 99. Par admits the allegations in the second sentence of Paragraph 99.

       100.    Par denies that Endo sued or was sued by any Chartwell entity, and Par denies

that Chartwell Pharmaceuticals, LLC sued or was sued by DAVA. Par admits only that the

remaining allegations in Paragraph 100 purport to summarize allegations made in a court filing




                                                 17
      Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 18 of 39




by Chartwell Therapeutics Licensing, LLC, the content of which speaks for itself. To the extent

any additional response is required, Par denies the remaining allegations in Paragraph 100.

       101.    Par admits only that the allegations in Paragraph 101 purport to summarize

allegations made in a court filing by Chartwell Therapeutics Licensing, LLC, the content of

which speaks for itself. To the extent any additional response is required, Par denies the

allegations in Paragraph 101.

       102.    Par admits that the Connecticut Attorney General has sought information

concerning doxycycline hyclate, doxazosin mesylate, and methotrexate sodium, and that Endo

acquired rights to doxycycline RR via DAVA. Pursuant to the Court’s Pre-Trial Order 44, Par

neither admits nor denies the allegations in the second sentence of Paragraph 102 as they pertain

to the investigation being conducted by DOJ. Par admits the allegations in the third sentence of

Paragraph 102. Par lacks sufficient knowledge or information to form a belief as to the truth of

the remaining allegations in Paragraph 102, and, on that basis, denies them.

       103.    Paragraphs 103 through 113 pertain to claims against Defendants other than Par,

as well as a drug that Par is not alleged to have manufactured or sold, and therefore no response

to these allegations is required from Par. To the extent any response from Par is required, with

regard to the only allegation in those paragraphs that references Par (Paragraph 113), Par admits

that certain of its employees have at times attended industry meetings and other events. Par

lacks sufficient knowledge or information to form a belief as to the truth of the remaining

allegations in Paragraphs 103-113, and, on that basis, denies them.

       114.    Par denies the allegations in Paragraph 114.

       115.    Par denies the allegations in Paragraph 115.

       116.    Par denies the allegations in Paragraph 116.




                                                18
      Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 19 of 39




       117.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in the first sentence of Paragraph 117, and, on that basis, denies them. Par denies

that it has engaged in a conspiracy and denies the remaining allegations in Paragraph 117.

       118.    Par denies the allegations in Paragraph 118.

       119.    Par admits only that the first sentence of Paragraph 119 purports to summarize a

FiercePharma article, the content of which speaks for itself. Par admits only that the second

sentence of Paragraph 119 purports to quote from a press release on the website of the

Connecticut Attorney General, the content of which speaks for itself.

       120.    Par denies the allegations in Paragraph 120.

       121.    Par admits only that the first sentence of Paragraph 121 purports to quote from an

archived version of GPhA’s website, the content of which speaks for itself. Par denies the

remaining allegations in Paragraph 121.

       122.    Par admits only that Paragraph 122 purports to quote from an archived version of

GPhA’s website, the content of which speaks for itself.

       123.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 123, and, on that basis, denies them.

       124.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 124, and, on that basis, denies them.

       125.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 125, and, on that basis, denies them.

       126.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 126, and, on that basis, denies them.




                                                19
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 20 of 39




       127.    Par admits that Tony Pera was a member of the GPhA’s Board of Directors in

2015. Par lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in Paragraph 127, and, on that basis, denies them.

       128.    Par admits that Tony Pera was a member of the GPhA’s Board of Directors in

2016. Par lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in Paragraph 128, and, on that basis, denies them.

       129.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in the first sentence of Paragraph 129, and, on that basis, denies them. Par admits

only that the second sentence of Paragraph 129 purports to quote from an archived version of

GPhA’s website, the content of which speaks for itself.

       130.    Par admits the allegations in the first and second sentences of Paragraph 130. Par

admits that NACDS holds industry events, including regional and annual conferences. Par lacks

sufficient knowledge or information to form a belief as to the truth of the allegation that all

Defendants attended NACDS events, including the Total Store Expo, and, on that basis, denies

it.

       131.    Par admits only that the first sentence of Paragraph 131 purports to summarize

and quote from the HDA’s website, the content of which speaks for itself. Par admits the

allegations in the second sentence of Paragraph 131. Par lacks sufficient knowledge or

information to form a belief as to the truth of the allegations in the third sentence of Paragraph

131, and, on that basis, denies them.

       132.    Par admits only that Paragraph 132 purports to quote from MMCAP’s website,

the content of which speaks for itself.




                                                 20
        Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 21 of 39




        133.   Par admits only that Paragraph 133 purports to quote from MMCAP’s Charter,

the content of which speaks for itself.

        134.   Par admits only that Paragraph 134 purports to summarize ECRM’s website, the

content of which speaks for itself.

        135.   Par admits the allegations in Paragraph 135.

        136.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 136, and, on that basis, denies them.

        137.   Par admits that certain meetings and events hosted by GPhA, HDMA, ECRM,

NACDS, and MMCAP were held at times in or after November 2012, and that some Par

employees with substantive involvement in the decision-making process for pricing attended

certain of those meetings and events. Par lacks sufficient knowledge or information to form a

belief as to the truth of the remaining allegations in Paragraph 137, and, on that basis, denies

them.

        138.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 138, and, on that basis, denies them.

        139.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 139, and, on that basis, denies them.

        140.   Par admits that ECRM held its annual Retail Pharmacy Efficient Program

Planning Session in Dallas, Texas on February 24-27, 2013. Par also admits that this meeting

was attended by the DAVA, Par, and Qualitest employees alleged by Plaintiffs in subparts b, d,

and e of Paragraph 140. Par also admits that ECRM’s 2012 Retail Pharmacy Efficient Program

Planning Session was held on January 29-February 2, 2012, and that certain employees from Par

attended that meeting. Par denies any suggestion in Footnote 52 to Paragraph 140 that it




                                                 21
        Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 22 of 39




engaged an alleged “conspiracy” and denies the remaining allegations in Paragraph 140 as to

Par. Par lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in Paragraph 140 (including in the footnote), and, on that basis, denies

them.

        141.   Par admits that NACDS held its 2013 Annual Meeting in Palm Beach, Florida on

April 20-23, 2013. Par also admits that this meeting was attended by the Endo and Par

employees alleged by Plaintiffs in subparts b and d of Paragraph 141. Par lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in

Paragraph 141, and, on that basis, denies them.

        142.   Par admits the allegations in the first sentence of Paragraph 142. Par admits that

the HDMA’s June 2013 BLC meeting was attended by the Endo and Par employees alleged by

Plaintiffs in subparts b and f of Paragraph 142, but Par denies that Sandra Bayer, Peter Gargiulo,

and Christopher Neurohr attended as employees of Par. Par lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegations in Paragraph 142, and, on

that basis, denies them.

        143.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 143, and, on that basis, denies them.

        144.   Par admits the allegations in the first sentence of Paragraph 144. Par also admits

that NACDS’s August 2013 Total Store Expo was attended by the DAVA, Endo, Par, and

Qualitest employees alleged by Plaintiffs in subparts b, c, f, and g of Paragraph 144. Par lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

in Paragraph 144, and, on that basis, denies them.




                                                  22
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 23 of 39




       145.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 145, and, on that basis, denies them.

       146.    Par admits that GPhA held its Annual Meeting in Orlando, Florida on February

19-21, 2014. Par also admits that this meeting was attended by an employee of Par. Par lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

in Paragraph 146, and, on that basis, denies them.

       147.    Par admits that ECRM held its annual Retail Pharmacy Efficient Program

Planning Session in Amelia Island, Florida on February 23-26, 2014. Par also admits that this

meeting was attended by the Par and Qualitest employees alleged by Plaintiffs in subparts d and

e of Paragraph 147. Par also admits that this meeting was attended by DAVA’s Rich Franchi.

Par lacks sufficient knowledge or information to form a belief as to the truth of the remaining

allegations in Paragraph 147, and, on that basis, denies them.

       148.    Par admits the allegations in the first sentence of Paragraph 148. Par also admits

that NACDS’s 2014 annual meeting was attended by the Endo and Par employees alleged by

Plaintiffs in subparts b and e of Paragraph 148. Par lacks sufficient knowledge or information to

form a belief as to the truth of the remaining allegations in Paragraph 148, and, on that basis,

denies them.

       149.    Par admits the allegations in the first sentence of Paragraph 149. Par lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

in Paragraph 149, and, on that basis, denies them.

       150.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 150, and, on that basis, denies them.




                                                 23
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 24 of 39




       151.    Par admits that the HDMA held a BLC in Phoenix, Arizona on June 1-4, 2014.

Par also admits that this meeting was attended by the Par employees alleged in subpart c of

Paragraph 151, but Par denies that Sandra Bayer attended as an employee of Par. Par also admits

that this meeting was attended by Karen O’Connor, but Par avers that she attended as an

employee of Par, not Mylan. Par lacks sufficient knowledge or information to form a belief as to

the truth of the remaining allegations in Paragraph 151, and, on that basis, denies them.

       152.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 152, and, on that basis, denies them.

       153.    Par admits that NACDS held its 2014 Total Store Expo in Boston, Massachusetts

on August 23-26, 2014. Par also admits that this meeting was attended by the Par employees

alleged by Plaintiffs in subpart e of Paragraph 153. Par lacks sufficient knowledge or

information to form a belief as to the truth of the remaining allegations in Paragraph 153, and, on

that basis, denies them.

       154.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 154, and, on that basis, denies them.

       155.    Par admits that certain of its employees attended the following trade association

meetings, conferences, or events: (i) the February 9-11, 2015 GPhA Annual Meeting in Miami,

Florida; (ii) the February 22, 2015 ECRM meeting in Destin, Florida; (iii) the April 25-28, 2015

NACDS Annual Meeting in Palm Beach, Florida; (iv) the June 7-10, 2015 HDMA BLC in San

Antonio, Texas; (v) the August 22-25, 2015 NACDS Total Store Expo in Denver, Colorado; (vi)

the June 12-16, 2016 HDMA BLC in Colorado Springs, Colorado; and (vii) the August 6-9,

2016, NACDS 2016 Total Store Expo in Boston, Massachusetts. Par lacks sufficient knowledge




                                                24
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 25 of 39




or information to form a belief as to the truth of the remaining allegations in Paragraph 155, and,

on that basis, denies them.

       156.    Par admits only that Paragraph 156 purports to summarize allegations made in a

complaint filed in this MDL by certain State Attorneys General, the content of which speaks for

itself. To the extent any additional response is required, Par denies the allegations in Paragraph

156 solely as they pertain to Par. Par lacks sufficient knowledge or information to form a belief

as to the truth of the remaining allegations in Paragraph 156, and, on that basis, denies them.

       157.    Par admits only that Paragraph 157 purports to summarize allegations made in a

complaint filed in this MDL by certain State Attorneys General, the content of which speaks for

itself. To the extent any additional response is required, Par denies the allegations in Paragraph

157 solely as they pertain to Par. Par lacks sufficient knowledge or information to form a belief

as to the truth of the remaining allegations in Paragraph 157, and, on that basis, denies them.

       158.    Par admits that it is headquartered in New York, but Par lacks sufficient

knowledge or information about the headquarters of other generic drug manufacturers to form a

belief as to the truth of those allegations, and, on that basis, denies them. Par lacks sufficient

knowledge or information to form a belief as to the truth of the allegations in the second sentence

of Paragraph 158, and, on that basis, denies them. Par denies that it engaged in collusion and

denies the remaining allegations in Paragraph 158.

       159.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 159, and, on that basis, denies them.

       160.    Par denies the allegations in Paragraph 160 solely as they pertain to Par. Par lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

in Paragraph 160, and, on that basis, denies them.




                                                  25
      Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 26 of 39




       161.    Par denies the allegations in Paragraph 161 solely as they pertain to Par. Par lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

in Paragraph 161, and, on that basis, denies them.

       162.    Par denies the allegations in Paragraph 162 solely as they pertain to Par. Par lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

in Paragraph 162, and, on that basis, denies them.

       163.    Par denies the allegations in Paragraph 163 solely as they pertain to Par. Par lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations

in Paragraph 163, and, on that basis, denies them.

       164.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 164, and, on that basis, denies them.

       165.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 165, and, on that basis, denies them.

       166.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 166, and, on that basis, denies them.

       167.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 167, and, on that basis, denies them.

       168.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 168, and, on that basis, denies them.

       169.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 169, and, on that basis, denies them.

       170.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 170, and, on that basis, denies them.




                                                26
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 27 of 39




       171.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 171, and, on that basis, denies them.

       172.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 172, and, on that basis, denies them.

       173.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 173, and, on that basis, denies them.

       174.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 174, and, on that basis, denies them.

       175.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 175, and, on that basis, denies them.

       176.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 176, and, on that basis, denies them.

       177.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 177, and, on that basis, denies them.

       178.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 178, and, on that basis, denies them.

       179.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 179, and, on that basis, denies them.

       180.    Par admits only that the allegations in Paragraph 180 purport to quote from a

transcript of a May 1, 2014 Endo earnings call, the content of which speaks for itself.

       181.    Par admits only that the allegations in Paragraph 181 purport to quote from a

transcript of a July 31, 2014 Endo earnings call, the content of which speaks for itself.




                                                 27
      Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 28 of 39




       182.    Par admits only that the allegations in Paragraph 182 purport to quote from a

transcript of a March 2, 2015 Endo earnings call, the content of which speaks for itself.

       183.    Par admits only that the allegations in Paragraph 183 purport to quote from a May

18, 2015 Endo International plc PowerPoint presentation, the content of which speaks for itself.

       184.    Par admits only that the allegations in Paragraph 184 purport to quote from a

transcript of an August 8, 2016 Endo earnings call, the content of which speaks for itself.

       185.    Par refers Plaintiffs to Par’s public securities filings, the contents of which speak

for themselves.

       186.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 186, and, on that basis, denies them.

       187.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 187, and, on that basis, denies them.

       188.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 188, and, on that basis, denies them.

       189.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 189, and, on that basis, denies them.

       190.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 190, and, on that basis, denies them.

       191.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 191, and, on that basis, denies them.

       192.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 192, and, on that basis, denies them.




                                                 28
          Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 29 of 39




          193.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 193, and, on that basis, denies them.

          194.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 194, and, on that basis, denies them.

          195.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 195, and, on that basis, denies them.

          196.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 196, and, on that basis, denies them.

          197.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 197, and, on that basis, denies them.

          198.   Par lacks sufficient knowledge or information about what “[c]omments from

industry analysts suggest” to form a belief as to the truth of the allegations in the first sentence of

Paragraph 198, and, on that basis, denies them. Par denies that it engaged in conspiratorial

conduct. Par admits only that the second sentence of Paragraph 198 purports to quote from a

Wall Street Journal article, the content of which speaks for itself.

          199.   Par admits only that Paragraph 199 purports to summarize and quote from a

Bloomberg article, the content of which speaks for itself.

          200.   Par admits only that the first sentence of Paragraph 200 purports to quote from a

study by David Belk, MD, the content of which speaks for itself. Par admits only that the second

sentence of Paragraph 200 purports to summarize a GAO Report, the content of which speaks for

itself.

          201.   Par admits only that Paragraph 201 purports to summarize and quote from a press

release by the Pennsylvania Medical Society, the content of which speaks for itself.




                                                  29
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 30 of 39




       202.    Par admits only that in January 2014 the NCPA sent correspondence to the U.S.

Senate HELP Committee and the U.S. House Energy and Commerce Committee, the content of

which speaks for itself.

       203.    Par admits only that on October 2, 2014, Senator Bernie Sanders (I-VT), Chair of

the Subcommittee on Primary Health and Aging, Senate Committee on Health, Education, Labor

and Pensions, and Representative Elijah E. Cummings (D-MD), the Ranking Member of the

House Committee on Oversight and Government Reform, sent letters to 14 drug manufacturers,

including Actavis, Heritage, Mylan, Sun, and West-Ward. The contents of those letters speak for

themselves.

       204.    Par admits only that Senator Sanders and Representative Cummings issued a joint

press release, the content of which speaks for itself.

       205.    Par admits only that Paragraph 205 purports to quote from a letter to Mylan from

Senator Sanders and Representative Cummings, the content of which speaks for itself.

       206.    Par admits only that Paragraph 206 purports to summarize a letter to Mylan from

Senator Sanders and Representative Cummings, the content of which speaks for itself.

       207.    Par admits only that Paragraph 207 purports to summarize letters to Mylan,

Actavis, Heritage, Sun, and West-Ward from Senator Sanders and Representative Cummings,

the contents of which speak for themselves.

       208.    Par admits only that the first sentence of Paragraph 208 purports to quote from a

letter to the OIG of the Department of Health and Human Services from Senator Sanders and

Representative Cummings, the content of which speaks for itself. Par admits only that the

second sentence of Paragraph 208 purports to summarize and quote from OIG’s response letter

to Senator Sanders and Representative Cummings, the content of which speaks for itself.




                                                 30
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 31 of 39




       209.    Par admits only that Paragraph 209 purports to summarize an August 2016 GAO

report, the content of which speaks for itself.

       210.    Par admits that DOJ opened a criminal investigation into alleged collusion in the

generic pharmaceutical industry. Par also admits that DOJ empaneled a grand jury in this

District. Par lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in Paragraph 210, and, on that basis, denies them.

       211.    Par admits only that the third sentence of Paragraph 211 purports to summarize an

article by Policy and Regulatory Report, the content of which speaks for itself. Par admits only

that the fourth sentence of Paragraph 211 purports to quote from an article by Bloomberg, the

content of which speaks for itself. Par admits the allegations in the fifth sentence of Paragraph

211. Par lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in Paragraph 211, and, on that basis, denies them.

       212.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 212, and, on that basis, denies them.

       213.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 213, and, on that basis, denies them.

       214.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the remaining allegations in Paragraph 214, and, on that basis, denies them.

       215.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 215, and, on that basis, denies them.

       216.    Par admits the allegations in the first and second sentences of Paragraph 216. Par

denies that Endo Pharmaceuticals Inc. is Par’s parent company. Par admits that Endo

Pharmaceuticals Inc. received the CTAG Interrogatories and Subpoena in December 2015. Par




                                                  31
          Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 32 of 39




lacks sufficient knowledge or information to form a belief as to the truth of the allegations in the

fourth sentence of Paragraph 216, and, on that basis, denies them. Par denies the remaining

allegations in Paragraph 216.

          217.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 217, and, on that basis, denies them.

          218.   Par admits that other generic drug manufacturers have publicly disclosed that they

received subpoenas in connection with the DOJ and State AG investigations. Par also admits

that some generic drug manufacturers have publicly disclosed that search warrants have been

executed at their offices and/or that some of their employees have received subpoenas as part of

the DOJ and/or State AG investigations. Par denies the remaining allegations in Paragraph 218.

          219.   Par lacks sufficient knowledge or information about what is meant by

“significant” to form a belief as to the truth of the allegations in the first sentence of Paragraph

219, and, on that basis, denies them. Par admits only that the remaining allegations in Paragraph

219 purport to summarize and quote from the DOJ’s Antitrust Division Manual, the content of

which speaks for itself.

          220.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 220, and, on that basis, denies them. Par denies any insinuation that

it has engaged in any anticompetitive conduct.

          221.   Par lacks sufficient knowledge or information about what is meant by

“significant” to form a belief as to the truth of the allegations in the first sentence of Paragraph

221, and, on that basis, denies them. Par admits only that the remaining allegations in Paragraph

221 purport to summarize and quote from the DOJ’s website, the content of which speaks for

itself.




                                                  32
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 33 of 39




        222.    Par admits the allegations in the first two sentences in Paragraph 222. Par admits

only that the third sentence in Paragraph 222 purports to quote from a transcript from Glazer’s

and Malek’s plea hearing, the content of which speaks for itself. Par lacks sufficient knowledge

or information to form a belief as to the truth of the allegations in the fourth sentence in

Paragraph 222, and, on that basis, denies them. 2

        223.    Par admits that DOJ has intervened in MDL 2724, as well as at least one other

civil antitrust action that has been transferred to MDL 2724 since the filing of this Complaint.

Par admits only that the second sentence of Paragraph 223 purports to quote from an oral

argument transcript from the S.D.N.Y. propranolol action, the content of which speaks for itself.

Par admits only that the third sentence of Paragraph 223 purports to quote from a brief DOJ filed

with the JPML, the content of which speaks for itself. Par admits that DOJ moved for a stay of

discovery in MDL 2724. Par admits only that the remaining allegations in the fourth sentence of

Paragraph 223 purport to quote from DOJ’s motion to stay discovery, the content of which

speaks for itself.

        224.    Par admits only that Paragraph 224 purports to quote from DOJ’s Spring 2017

Division Update, the content of which speaks for itself.

        225.    Par admits that the State AGs filed a complaint involving doxycycline DR and

glyburide days after the DOJ filed criminal charges against Glazer and Malek. Par admits only

that the second and third sentences of Paragraph 225 purport to summarize allegations made in

the State AGs’ doxycycline DR and glyburide complaint, the content of which speaks for itself.




2
  The sentence numbering in this paragraph counts only the substantive sentences, excluding the
citation sentence.



                                                 33
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 34 of 39




Par admits only that the fourth and fifth sentences of Paragraph 225 purport to quote from an

article in The Connecticut Mirror, the content of which speaks for itself.

       226.    Par admits only that Paragraph 226 purports to quote from a press release by the

Connecticut Attorney General, the content of which speaks for itself.

       227.    Par admits only that Paragraph 227 purports to quote from and summarize briefs

the State AGs filed with the JPML, the contents of which speak for themselves.

       228.    Par admits only that Paragraph 228 purports to quote from and summarize an

MLex article, the content of which speaks for itself.

       229.    Par admits only that Paragraph 229 purports to quote from a press release by the

New York Attorney General, the content of which speaks for itself.

       230.    Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 230, and, on that basis, denies them.

VI.    The Doxycycline Market

       231.    Par denies the allegations in Paragraph 231.

       232.    Par denies that it has engaged in any collusion. Par lacks sufficient knowledge

about the purported “[f]actors showing that a market is susceptible to collusion” to form a belief

as to the truth of the remaining allegations in Paragraph 232, and, on that basis, denies them.

       233.    Par denies the allegations in Paragraph 233.

VII.   Class Action Allegations

       234.    Par admits that Plaintiffs purport to bring this action on behalf of a Class, as

alleged in Paragraph 234. Par denies that this action meets the prerequisites for a class action

under Federal Rule of Civil Procedure 23.

       235.    Par denies the allegations in Paragraph 235.

       236.    Par denies the allegations in Paragraph 236.


                                                 34
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 35 of 39




          237.   Par denies the allegations in Paragraph 237.

          238.   Par lacks sufficient knowledge or information to form a belief as to the truth of

the allegations in Paragraph 238, and, on that basis, denies them.

          239.   Par denies the allegations in Paragraph 239.

          240.   Par denies the allegations in Paragraph 240.

          241.   Par denies the allegations in Paragraph 241.

          242.   Par denies the allegations in Paragraph 242.

VIII. Antitrust Injury

          243.   Par admits that certain Plaintiffs directly purchased doxycycline RR from Par.

Par lacks sufficient knowledge or information to form a belief as to the truth of the allegations in

the first sentence of Paragraph 243 as they pertain to the other Defendants and, on that basis,

denies them. Par denies the remaining allegations in Paragraph 243.

          244.   Par denies the allegations in Paragraph 244.

          245.   Par denies the allegations in Paragraph 245.

          246.   Par denies the allegations in Paragraph 246.

IX.       Claim for Relief

          247.   Par repeats its answer to every allegation set forth above as though fully set forth

herein.

          248.   Par denies the allegations in Paragraph 248.

          249.   Par denies the allegations in Paragraph 249.

          250.   Par denies the allegations in Paragraph 250.

          251.   Par denies the allegations in Paragraph 251.

          252.   Par denies the allegations in Paragraph 252.

          253.   Par denies the allegations in Paragraph 253.


                                                  35
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 36 of 39




        254.    Par denies the allegations in Paragraph 254.

        255.    Par denies the allegations in Paragraph 255.

X.      Prayer for Relief

        Par denies any allegations contained in Plaintiffs’ Prayer for Relief, including subparts A-

F, and Par denies that Plaintiffs are entitled to any relief.

XI.     Jury Trial Demanded

        The jury demand contains no factual assertions to which a response is required. To the

extent that any response is required, Par denies the allegations.

                                             DEFENSES

        Par alleges as additional and/or affirmative defenses the following:

        1.      The Complaint fails, in whole or in part, to state a claim upon which relief may be

granted.

        2.      Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of

limitations and/or repose.

        3.      Plaintiffs’ claims are barred, in whole or in part, by the doctrines of unclean hands

and/or in pari delicto.

        4.      Plaintiffs’ claims are barred, in whole or in part, because the alleged conduct was

unilateral, has not unreasonably restrained trade, was based on independent and legitimate

business and economic justifications, and constituted lawful, bona fide business behavior.

        5.      The Complaint fails to allege sufficiently or otherwise properly define any market

for the purpose of asserting a claim against Par.

        6.      Plaintiffs’ claims are barred in whole or in part because the acts or omissions of

Par did not substantially lessen competition in any properly defined market.




                                                   36
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 37 of 39




       7.      Plaintiffs’ damages, if any, resulted from the acts or omissions of third parties

over whom Par had no control. The acts of such third parties constitute intervening or

superseding causes.

       8.      Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

mitigate any alleged damages.

       9.      Plaintiffs’ claims are barred, in whole or in part, because some or all Plaintiffs

lack standing to bring such claims and/or have not sustained cognizable antitrust injury

attributable to Par’s conduct.

       10.     Plaintiffs’ claims are barred, in whole or in part, because they seek damages that

are duplicative of damages sought by Plaintiffs in other actions in this MDL, and such

duplicative recovery would violate the Due Process Clauses of the Fifth and Fourteenth

Amendments of the Constitution of the United States.

       11.     Plaintiffs’ claims are barred in whole or in part because any award of treble

damages or punitive or exemplary damages against Par based on the alleged conduct would

violate the Due Process Clauses of the Fifth and Fourteenth Amendments of the Constitution of

the United States.

       12.     To the extent the Complaint could be read as seeking punitive damages, such

damages are not available in this action.

       13.     Par incorporates by reference any defenses applicable to it that are asserted by any

other defendant to the Complaint as if set forth fully herein.

       14.     Par reserves the right to amend this Answer to assert any additional defenses

when and if, in the course of discovery, investigation, or preparation for trial, it becomes

appropriate to assert such defenses.




                                                 37
       Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 38 of 39




          WHEREFORE, Par hereby requests that Plaintiffs’ Complaint be dismissed in its

entirety, with prejudice; that any and all of Plaintiffs’ claims for damages or other relief of any

sort or nature be denied; that Par be awarded costs, disbursements, and reasonable attorney’s

fees; and that Par be awarded such other and further relief as this Court may deem just and

proper.



 Dated: January 31, 2019                              Respectfully submitted,

                                                      /s/ John E. Schmidtlein
                                                      John E. Schmidtlein
                                                      Sarah F. Teich
                                                      WILLIAMS & CONNOLLY LLP
                                                      725 Twelfth Street, N.W.
                                                      Washington, D.C. 20005
                                                      Telephone: (202) 434-5000
                                                      Facsimile: (202) 434-5029
                                                      jschmidtlein@wc.com
                                                      steich@wc.com

                                                      Counsel for Par Pharmaceutical, Inc.




                                                 38
      Case 2:16-DX-27241-CMR Document 113 Filed 01/31/19 Page 39 of 39




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 31st day of January, 2019, a copy of the foregoing in

the above-captioned case was delivered to counsel of record via ECF.


                                                   /s/ John E. Schmidtlein
                                                   John E. Schmidtlein




                                              39
